Citation Nr: 1114969	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 29, 1967 to December 21, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2007 and October 2008, the Board remanded this case for further evidentiary development.  In February 2010, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and remanded the issue on the merits for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that the Veteran had been scheduled for a hearing before a Decision Review Officer at the RO in November 2006, but this hearing was postponed at the Veteran's request.  In a September 2007 letter, the Veteran was asked whether he still wished to have a hearing with a Decision Review Officer, but he did not respond to this inquiry.  In January 2010 and February 2011, the Veteran indicated that he had no other information or evidence to submit and asked that his case be returned to the Board for further appellate consideration as soon as possible.

For reasons explained below, the current appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.

As an initial matter, the Board notes that an Appeal Notification Letter mailed to the Veteran in March 2011 was returned to the sender by the postal service.  The RO/AMC should attempt to ascertain the Veteran's current address.

The Board's February 2010 remand instructed the RO/AMC to schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and extent of any psychiatric disabilities affecting the Veteran, and to render the following opinions for each diagnosed psychiatric disability (other than personality disorders) after review of the claims file and examination of the Veteran: (a) whether the Veteran suffered from an acquired psychiatric disorder prior to entering service; (b) if an acquired psychiatric disorder preexisted service, did it undergo a permanent worsening of the underlying disorder beyond normal progression (aggravation) in service, or were complaints in service merely an exacerbation of symptoms; and (c) are any of the currently diagnosed psychiatric disabilities related to an acquired psychiatric disorder which first arose during service, is otherwise related to any incident of service, or is related to a preexisting disability that was aggravated by service.  It was also requested that a rationale be provided for all opinions expressed.

Pursuant to the Board's February 2010 remand, the Veteran underwent a VA PTSD examination in June 2010.  However, such examination was conducted by a psychologist with a Ph.D., rather than by a psychiatrist as requested.  (The Board notes that a psychiatrist is a medical doctor and therefore must hold at least an M.D. degree).  Furthermore, the examiner did not render any of the requested opinions.  Instead, the examiner described the Veteran's current symptomatology, noted that such symptoms related directly to PTSD as opposed to any other etiology, and opined that such symptoms clearly preexisted a 1998 motor vehicle accident.  The examiner also deemed the Veteran to be a reliable informant (without any explanation of such conclusion) and noted the Veteran's denial of any history of problems prior to the military (without discussing any of the evidence of record indicating otherwise).  The examiner also expressed his assumption that VA had independently confirmed the Veteran's allegation of military sexual trauma.  Accordingly, the examiner opined that once the allegation of military sexual trauma was accepted, then the final diagnosis of PTSD would be seen as clearly and causally consequential to such allegation of sexual trauma.  The examiner did not provide any rationale for his opinions.

Given the above, the Veteran should be afforded a new VA psychiatric examination by a psychiatrist in order to obtain the requested opinions accompanied by a complete rationale for all opinions expressed.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an additional matter, the Veteran reported at his June 2010 VA examination that he had been seeing a private psychiatrist in Hackensack, New Jersey for the last several years and that he was currently being treated by that private psychiatrist on a regular basis.  On remand, all available treatment records from this private psychiatrist should be obtained and associated with the claims file after securing any necessary authorization.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to ascertain the Veteran's current address and update the file accordingly.

2.  Ask the Veteran to provide the name, address, and approximate dates of treatment of the private psychiatrist who has recently treated him for PTSD.  After securing any necessary release, the RO/AMC should request all available treatment records from that private psychiatrist which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and extent of any current psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service or to any preexisting acquired psychiatric disorder that was permanently aggravated by service.  The claims file must be provided to and be reviewed by the psychiatrist in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the psychiatrist should opine as to:

(a) Whether the Veteran suffered from an acquired psychiatric disorder prior to entering service.  In rendering an opinion, the psychiatrist should consider the Veteran's in-service report of having taken nerve pills and tranquilizers for nerves prior to entering service, as well as his November 2001 report of attempting suicide in the 1960s.

(b) If an acquired psychiatric disorder preexisted service, did it undergo a permanent worsening of the underlying disorder beyond normal progression (aggravation) in service, or were complaints in service merely an exacerbation of symptoms?  If the psychiatrist determines that an acquired psychiatric disorder was aggravated by service, then he/she should opine whether the Veteran's current acquired psychiatric disorder is related to that aggravation.

(c) Are any of the currently diagnosed psychiatric disabilities related to an acquired psychiatric disorder which first arose during service, is otherwise related to any incident of service, or is related to a preexisting disability that was aggravated by service?

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

